﻿I should like at the outset to convey to Mr. von Wechmar my warmest congratulations on his unanimous election to the high office of President of the thirty fifth session of the General Assembly.
56.	I wish also to pay a well-deserved tribute to Mr. Salim Ahmed Salim for the important contributions he made to the work of the United Nations during the past year in his capacity as President, first of the thirty-fourth session and then of two special sessions and one emergency special session of the General Assembly.
57.	I should especially like sincerely to thank Secretary General Kurt Waldheim and his colleagues for their great efforts in the service of peace, stability and understanding in Southeast Asia.
58.	My delegation welcomes Saint Vincent and the Grenadines on its admission to the United Nations.
59.	Thirty-five years have passed since the founding of the United Nations, 35 years during which the world, embarked on a new stage of development, was witness to the most profound changes in history.
60.	Unprecedented scientific and technological discoveries have opened up to mankind the greatest opportunities to reach new heights in economic development in order to eliminate poverty and backwardness on earth and at the same time to enable man to enter into the era of the conquest of space and the harnessing of nature for the welfare of mankind.
61.	But on the other hand the miraculous gifts of science and technology have also been used to develop the most sophisticated weapons, capable of destroying all the material and cultural achievements which man's genius has amassed over thousands of years. Each year hundreds of billions of dollars are wasted on the arms race for the development and manufacture of the means of mass destruction. Present stockpiles of nuclear weapons are four to five times greater than what would be needed to obliterate all life on earth. In the fever of this arms race, mankind went through long periods of cold war in the 1950s and 1960s and very often stood on the brink of a war of annihilation.
62.	But the miracle is that, in a world full of means of destruction which threaten the very life of mankind, mankind has triumphed. The past 35 years make up the longest and most stable period of peace enjoyed by mankind in the twentieth century. For the first time in history, the principles of peaceful coexistence and of the settlement of international disputes by peaceful negotiations have a solid base in human society and have become universal principles which govern contemporary international relations.
63.	This miracle has been achieved by mankind first and foremost as a result of the victorious struggle of the forces of peace and democracy and thanks above all to the Soviet Red Army which, by defeating fascism in the Second World War, seriously weakened the most bellicose forces. It is also the result of the awakening of mankind to the danger of a new war of annihilation, to its determination to check it and to the earnest aspirations of hundreds of millions of men and women for the maintenance of peace. The fact that peace has been defended in such a solid and durable way is the result of the growing strength of the socialist countries and their policy of peace. It is also the result of the development over the past three decades of the movement for national liberation and independence which, through liberation wars, brought about the collapse of the colonial system—a source of human and material resources for the warmongers—and the weakening of the most bellicose forces. The struggle of the peoples of the world for peace and democracy has also contributed greatly to the thwarting of plans for war.
64.	Nevertheless, at the present time, the bellicose imperialist circles are stepping up their collusion with international reactionary forces in order to push States into another arms race, to revive the cold war and to sabotage international peace and detente. The expansionists and hegemonists, who cherish the idea of bringing about confrontation between peoples and of throwing the peoples of the world into great chaos, shout at the top of their voices that a third world war is inevitable. This is why mankind must remain vigilant. However, the chances of preventing war and preserving peace are greater now than they were before the Second World War and better than they were in the 1950s and 1960s. The days when imperialism, relying on its supremacy in material resources and arms, made use of war as a means of dominating peoples are past, especially after the defeat of the American aggression against Viet Nam. More than ever before, our peoples have a real opportunity to prevent world war, to preserve international peace and security and to bring about peaceful coexistence among countries with different social regimes.
65.	Indeed the trend of the development of history is irreversible. One of the primary tasks of our peoples is to struggle against the attempt of imperialism and international reactionary forces to reverse the course of history.
66.	The Vietnamese people for its part is totally committed to contribute to the struggle waged by mankind for international peace and security. We fully support the initiatives put forward by the socialist and the nonaligned countries aimed at easing tensions in the world, at curbing the arms race and at achieving general and complete disarmament and peaceful coexistence, in particular the initiative put forward for consideration at this session by Mr. Andrei Gromyko, the Soviet Minister for Foreign Affairs [6th meeting], concerning certain urgent measures to reduce the danger of war. We believe that all international disputes should be settled peacefully through negotiations based on the principles of equality and mutual interest. Only thus can the peace that has been achieved by the peoples of the world over the last 35 years be transformed into a solid and lasting peace.
67.	During those 35 years, while the peoples of the world had the great fortune to experience the longest period of peace this century, the Vietnamese, who had fought with the Allies against fascism and militarism during the Second World War, were the only people who did not enjoy one day of peace.
68.	In their senseless desire to crush our people's will for independence and freedom, the colonialist and imperialist forces took it in turn to impose the longest and bloodiest colonial wars in history upon the Vietnamese people and the other peoples of the IndoChinese Peninsula.
69.	And since 1975, the reactionary leaders of our northern neighbour, in collusion with imperialism, have carried out a policy of total hostility against the Socialist Republic of Viet Nam. They have unleashed a war of aggression against Viet Nam. They have blatantly interfered in the internal affairs of the peoples of lndo-China. They are now threatening to unleash another war against our people.
70.	Everyone knows that there was a time when imperialism accused Viet Nam of being a tool for Chinese and Soviet expansionism and it cooked up the Gulf of Tonkin incident in order to justify its criminal war of aggression against the Vietnamese people. In the same way, in order to cover up their policy of expansion and aggression, the authorities of the only Asian country to possess nuclear weapons claim today that they are fighting Viet Nam because it is a tool for Soviet expansion in Southeast Asia.
71.	The truth is that in the last 25 years Southeast Asia has been one of the most unstable regions in the world. It was the only region where the sound of warfare was never silenced. Indeed, after the Second World War, many countries in Southeast Asia fell victim to colonial wars. Then came the bloody war of aggression waged by the American imperialists against Viet Nam, Laos and Kampuchea. It was also during the last 35 years that the leaders of the most heavily populated country in the world made use of their nationals and of local rebel groupings of self-styled ultra revolutionaries to interfere in the internal affairs of the countries of Southeast Asia, thus giving rise to civil wars and lasting rebellions that threaten the peaceful life of the peoples of those countries and pit the countries of the region against one another. They have continually made territorial claims, concerning both land and sea, upon almost all the neighbouring countries. With reference merely to the China Sea, which they would like to transform into a Chinese lake, they occupied the Vietnamese archipelago of Hoang Sa by force in 1974; they claim sovereignty over our archipelago of Truong Sa; and they mark out their southern maritime territorial limits as including the whole of the continental shelves and exclusive economic zones of Viet Nam, Malaysia, Indonesia and the Philippines.
72.	After the defeat of the United States in Viet Nam, the hegemonists from the north unleashed a bloody war against Viet Nam on its northern border on the one hand, and through the Pol Pot regime on its southwest side on the other. They intended thus to catch Viet Nam in a two pronged attack, while gravely threatening the independence and security of Laos. But the uprising of the people of Kampuchea, in coordination with the counterattack in self-defence of the Vietnamese people, overthrew the genocidal regime of the Pol PotIeng Sary clique and thus dealt a severe blow to the dark schemes of the hegemonists.
73.	The hegemonists in the north, unable to resign themselves to this defeat, have been feverishly carrying out threats of war and subversion, gravely menacing the security, sovereignty and territorial integrity of Viet Nam, Laos and Kampuchea. At the same time, through dark intrigue, they are putting pressure on other countries to urge them to impose an economic blockade and to carry out a campaign of slander at the international level against the three countries of IndoChina, which they hope to subjugate.
74.	Taking advantage of the fact that the Lao People's Democratic Republic is sparsely populated and landlocked, they carry out coercion and intimidation and subversive activities, inciting the reactionary forces in a western neighbour of Laos to provoke border conflicts, which they use as a pretext for blocking supply routes and applying an economic blockade, with the aim of stifling the Lao People's Democratic Republic and sowing discord between it and the other countries of IndoChina.
75.	They have systematically turned down all proposals aimed at ending the confrontation and restoring peace on the Sino-Viet Nam border, which would normalize relations between the two countries.
76.	They have twice rejected our proposal to resume the third round of negotiations between Viet Nam and China which they had pledged to enter into in the second half of 1980.
77.	They have repeatedly threatened to teach Viet Nam a second lesson. Such action is an insolent challenge to the independent and sovereign States of the world. It is a manifestation of big nation hegemonism claiming the right to teach another country a lesson just as the United States claims the role of international policeman in any part of the world which it considers to be of vital interest to it.
78.	It is common knowledge that over the past 35 years, the people of the three IndoChinese countries have made great sacrifices in the struggle for independence against bloody aggression by colonialism, imperialism and expansionism. But with a view to covering up their criminal acts, the aggressors have always resorted to such labels as "fighting aggression", "defence of the right to self-determination", "defence of human rights", to oppose the people of the three IndoChinese countries. Today, while claiming to be the champions of human rights in the world, they do not hesitate to come out in defence of the genocidal Pol Pot clique, the worst violators of human rights in this century, to oppose the people of Kampuchea and other IndoChinese countries, just as they did in support of the racist regime in South Africa, the Fascists in Chile and the Israeli aggressors.
79.	Looking back at the situation in Southeast Asia over the past 35 years, one finds it crystal clear that the lack of peace and security in this region stems from the policies of aggression and intervention of the imperialist forces and of the hegemonism of a country which styles itself as the centre of the world. The peoples of Viet Nam, Laos and Kampuchea, as well as other peoples in Southeast Asia, have been the victims. By launching a relentless and victorious struggle against colonialism, neo-colonialism and expansionism, the peoples of Viet Nam, Laos and Kampuchea have successfully defended their national independence and, at the same time, contributed to the cause of peace and stability in Southeast Asia and the world at large.
80.	Following repeated failures in their attempts to revive the genocidal Pol Pot regime in Kampuchea, the international reactionary forces still hope they can reverse the course of history in that country. They have intensified their collusion with imperialism and, by using reactionary elements in a neighbouring country west of Kampuchea, they have sought to supply the armed remnants of the Pol Pot clique and other reactionary Khmer elements and have them launch attacks against the people of Kampuchea, creating an extremely tense and explosive situation on the border between Thailand and Kampuchea. In order to divert public opinion from their criminal actions, they have launched a new anti-Vietnamese campaign.
81.	For some time now, Viet Nam, Laos and Kampuchea have been the constant object of the policies of aggression and domination of the imperialist countries and expansionist forces in the North which, in implementation of their aggressive plan, have always considered the three Indo Chinese countries to be a single battlefield. At the same time, they have tried to sow discord among the three countries, to fan the flames of hatred among their peoples, and to pit them against one another. However, in order to defend their independence and freedom, the peoples of Viet Nam, Laos and Kampuchea have always stood closely together in their struggle against the common enemy. That solidarity in combat has vital significance for the national interests of each people.
82.	It is in this spirit that on three occasions not too long ago the armed forces of Viet Nam have fought side by side with the peoples of Laos and Kampuchea in defence of the independence of each country and in their struggle against colonialism and imperialism, and now they are standing together in the fight against the hegemonists in the North. Everybody knows that already on two occasions, at the end of their struggle against the French colonialists and against the American imperialists, the Vietnamese army withdrew to Viet Nam respecting the national rights of Laos and Kampuchea.
83.	The Vietnamese armed forces now in Laos and Kampuchea are there under the terms of the Treaty of peace, friendship and cooperation signed between Viet Nam and Laos,  on the one hand, and between Viet Nam and Kampuchea,  on the other. We must together defend the independence, sovereignty and territorial integrity of each country as well as the life and peaceful work of the respective populations. The presence of those troops threatens no one. In the past 35 years, in their common struggle at the side of the peoples of Laos and Kampuchea, the Vietnamese armed forces have never been outside the territories of the three countries. It is particularly ironic that those who are raising a hue and cry against the presence of the Vietnamese troops in Kampuchea are the very people who waged a war of aggression against Viet Nam, Laos and Kampuchea and committed monstrous crimes against those three peoples.
84.	At the height of its war of aggression against Viet Nam, the United States sent more than 500,000 troops there and poured over 15 million tons of bombs on the Vietnamese, Lao and Kampuchean peoples. History still records the fact that China dominated Viet Nam for 1,000 years, from the first to the tenth century and invaded Viet Nam 10 times since the tenth century. Throughout history, Laos and Kampuchea have always been victims of aggression from Thailand. In particular, during the past 40 years, Thailand has on two occasions invaded Kampuchea and Laos. Throughout history, Viet Nam never committed aggression against Thailand. Thailand, on the other hand, invaded Viet Nam on three occasions during the last three centuries.
85.	Those who are the loudest in opposing the presence of the Vietnamese troops are also those who did their utmost to support United States aggression against the Vietnamese, Lao and Kampuchean peoples and who have kept silent on the Israeli aggression against the Arab peoples.
86.	The United States, who invented the legend of the so-called "use of chemical weapons in Afghanistan, Kampuchea and Laos", is the very country which dropped hundreds of thousands of tons of poisonous chemicals on our country—an average of 6 pounds for each person in South Viet Nam—which caused death and destruction among our people, and had a serious effect on the American veterans of the Viet Nam war.
87.	These historical facts clearly prove that Viet Nam and the IndoChinese countries have never committed acts of aggression against any country and have always been victims of foreign aggression. Thailand itself has publicly admitted that its security is not at stake, and that is why it refuses to sign a treaty of nonaggression between Viet Nam and Thailand, and to establish a demilitarized zone between Kampuchea and Thailand. The fact that the international reactionary forces and imperialism make much of the so called Viet Nam threat to Thailand and create tension along the Kampuchea Thai border is nothing but a scheme to cover up the aggression from the northern expansionists against the IndoChinese peoples with the smokescreen of a confrontation between IndoChina and the countries of the Association of South East Asian Nations [ASEAN]. Pitting peoples of different countries against each other, inciting them to fight each other, instigating extremist groups to create disturbances in the world are the usual methods to which international reactionaries resort in order to realize their reactionary global strategy designed, so they say, to establish their own internal order over the great world chaos, thus achieving the world hegemony they seek.
88.	This reactionary strategy of the expansionists is completely at variance with the interests of the Chinese people, a nation which has endured untold suffering caused by the oppression and exploitation of its own leaders and foreign aggressors, a nation which has an age-old civilization and a glorious tradition of struggle, and which was always eager to live in peace and harmony with the peoples of the world. Whatever the circumstances, the Vietnamese people will always treasure the traditional friendship between the Vietnamese people and the Chinese people.
89.	The fundamental task today in restoring peace and stability in Southeast Asia is to halt the policy of aggression, intervention and threats of war by the expansionists, in collusion with imperialism, against the national independence, sovereignty and territorial integrity of the Southeast Asian countries.
90.	The key to the so-called Kampuchea issue lies in an end to the hostile policy carried out against Kampuchea, Laos and Viet Nam by the international reactionary forces. The presence of the Vietnamese troops in Kampuchea is aimed at combating such threats of expansionism and is in response to the request of the People's Revolutionary Council of Kampuchea. The Vietnamese armed forces will be withdrawn from Kampuchea once such threats no longer exist and the People's Revolutionary Council of Kampuchea so requests.
91.	The whole world has seen the true face of the Pol Pot clique, a gang of criminals who have no place whatsoever in Kampuchea. But its supporters are trying their best to put the blame on the presence of the Vietnamese troops, using that presence as a pretext to have the clique hold on to its seat in the United Nations, so that they can continue to use it as an instrument against the Kampuchean people and to undermine peace and stability in Southeast Asia.
92.	Now that everybody has come to know the Pol Pot clique as a gang of genocidal criminals who have killed 3 million Kampucheans; now that public opinion has come to realize that the overthrow of the Pol Pot clique has created for the Kampuchean people a chance to rekindle their lives from the ashes; now that life has returned to the Kampuchean land after the nightmare of genocide, no rationale can ever justify any action to legalize the actions of the genocidal Pol Pot clique against the resurrection of the Kampuchean people.
93.	Whatever the excuse offered, one truth is undeniable: the People's Revolutionary Council of Kampuchea is the only genuine and authentic representative of the Kampuchean people because it symbolizes their will to rid themselves of the genocidal regime and thus enables the Kampuchean nation to live again. Kampuchea's seat in this hall should be returned to the People's Revolutionary Council of Kampuchea.
94.	There are differences of opinion between the ASEAN and the IndoChinese countries over the Kampuchea issue. The views of the ASEAN countries cannot be imposed upon the IndoChinese countries by anyone, and the Indo Chinese countries have no intention of imposing their views on the ASEAN countries. We regret that the proposals of the ASEAN countries presented at this session of the General Assembly show that they have not given up their intention to interfere in the internal affairs of Kampuchea and the other IndoChinese countries and to blatantly violate their sovereignty. These proposals do not settle the fundamental question of the removal of the Chinese threat to the independence, sovereignty and territorial integrity of the three Indo Chinese countries and to peace and security in Southeast Asia.
95.	The ASEAN and IndoChinese countries should temporarily put aside all differences and jointly make Southeast Asia a zone of peace, stability and cooperation. This is in the common interests of all Southeast Asian countries. We hold that if the ASEAN countries continue to impose their view of the so-called Kampuchean issue on the Indo Chinese countries as they have done, they will not help solve the worsening situation in Southeast Asia. The Indo Chinese countries respect the security of the ASEAN countries and expect the ASEAN countries to reciprocate. The Southeast Asian countries—above all the IndoChinese and ASEAN countries—should join hands in building a new relationship on the basis of mutual understanding, respect for one another's interests, and peaceful coexistence aimed at making Southeast Asia a zone of peace and stability, thus contributing to the defence of peace and security throughout the world.
96.	Motivated by this reality, we appeal once again to the ASEAN countries to respond positively to the proposals in the statement of the Conference of the Foreign Ministers of Laos, Kampuchea and Viet Nam, issued at Vientiane on 18 July 1980 and, first and foremost, they should respond positively to the proposal of the People's Republic of Kampuchea on the establishment of a demilitarized zone between Kampuchea and Thailand. We are prepared to enter immediately into discussions with the ASEAN countries on the establishment of a zone of peace and stability in Southeast Asia on the basis of the Kuala Lumpur Declaration,  the Kuantan Principle and the Vientiane statement. We are also prepared to discuss the issues with the countries concerned and settle the disputes in the China Sea, with a view to turning that region into one of peace and cooperation between the coastal States, on the basis of respect for one another's rights over their territorial waters, continental shelves and exclusive economic zones, as well as respect for international sea and air routes.
97.	We should like to inform the General Assembly that through the good offices of the Secretary General, Mr. Kurt Waldheim, a meeting is expected to be held within a few days between the Ministers for Foreign Affairs of Viet Nam and Thailand at United Nations Headquarters. We hope that that meeting will offer favourable opportunities to restore peace and stability in Southeast Asia.
98.	At the same time, we have informed the Secretary General of the following points which have been agreed upon by the Socialist Republic of Viet Nam and the People's Revolutionary Council of Kampuchea: the presence of Vietnamese armed forces in Kampuchea is aimed at countering the Chinese threat against Kampuchea and Viet Nam and they are there at the request of the People's Revolutionary Council of Kampuchea. When this threat no longer exists and the People's Revolutionary Council so requests, the Vietnamese armed forces will be withdrawn from Kampuchea. The tension along the Kampuchean Thai border is a threat to peace in that region. The creation of a demilitarized zone on both sides of the Kampuchean Thai border is the best way to ensure peace, security and stability in the border areas of Kampuchea and Thailand. Through the good offices of the Secretary General, Kampuchea and Thailand will negotiate in order to solve the explosive situation on the Kampuchean Thai border on the basis of respect for the interests of both sides. Based on the situation of peace, security and stability along the Kampuchean Thai border, the Government of the Socialist Republic of Viet Nam and the People's Revolutionary Council of Kampuchea will discuss and decide on Viet Nam's withdrawal of part of its armed forces from Kampuchea.
99.	With the dramatic growth of peace forces over the past 35 years, the awakening of oppressed and dependent nations constitutes an historic event which has drastically upset the international order that imperialism wants to impose on mankind. Determined to live no longer in poverty and backwardness under imperialist oppression and exploitation, the peoples have risen up to wrest back their right to be masters of their own destiny. The colonial system, which weighed so heavily on mankind for over three centuries, has collapsed in a period of only three decades. The birth of a series of new States and their increasingly active participation in international political affairs have created conditions for the gradual emergence of a new type of international relationship among independent, equal and sovereign States.
100.	Having gone through an age-old history of struggles against much stronger enemies in defence of its national independence, the Vietnamese people has consistently stood by the Asian, African and Latin American peoples in their struggle for peace, national independence, democracy, welfare and social progress.
101.	At the present moment, owing to American imperialism's policy of playing the China card, the situation in Asia is becoming extremely tense and peace and security there are seriously threatened.
102.	We highly value the initiatives of the Soviet Union, the constructive propositions of India, which spring from its foreign policy of peace and nonalignment, and also the efforts made by other countries to strengthen peace and security in Asia. We support the legitimate aspirations of the countries which border on the Indian Ocean and wish to transform it into a zone of peace and who demand that the United States of America put an end to its military activities there, cease enlarging existing military bases, particularly Diego Garcia, and refrain from establishing new bases in that region. In this respect, we support the initiative of the Democratic Republic of Madagascar in seeking to convene a summit conference of countries concerned with the question of peace in the Indian Ocean. Viet Nam is ready to participate in such a conference. We are pleased that a Conference on the Indian Ocean will be convened at Colombo in 1981. We demand that the United States renounce its attempts to annex the Micronesian islands, withdraw its troops from South Korea and end its collusion with the expansionists who wish to perpetuate the division of Korea, and desist from its policy of aggression, intervention and subversion against the peoples of Afghanistan, Iran and the countries of the Indian subcontinent.
103.	The Vietnamese people is determined to strengthen its solidarity with the people and the Government of Afghanistan in their struggle to safeguard the gains of their revolution, their independence and their national sovereignty. We highly value the wide-ranging aid accorded by the Soviet Union to the Afghan people and Government to help them stand up to the attempts at aggression and acts of intervention and subversion on the part of the forces of imperialism and international reaction.
104.	American imperialism and international reactionary circles, acting in close collusion, are the greatest accomplices of the Zionist Israelis in their policy of aggression against the independence, sovereignty and territorial integrity of the Arab peoples, thus perpetuating the explosive situation in the Middle East. The Vietnamese people extends its total support to the struggle of the Palestinian people, whose sole authentic representative is the Palestine Liberation Organization [PLO], for the recovery of its fundamental national rights, including the right to create an independent and sovereign State, and to confound the attempts of the American imperialists to impose a separate peace treaty between Egypt and Israel. We support the struggle of the Arab peoples for the recovery of all the territories illegally occupied by the Israeli aggressors, and we demand that Israel renounce its attempt to occupy once and for all the city of Jerusalem, the holy and inviolable land of the Arab peoples.
105.	In the last 35 years the African continent has undergone the most profound changes in its history. The map of that continent has radically changed. The African peoples have thrown off the yoke of slavery and, together with their brothers and sisters in Asia and Latin America, are in the process of building a new life. The Vietnamese people warmly welcomes the most recent victory of the African peoples—the accession to independence of the Republic of Zimbabwe and its admission to the United Nations. At the same time, we staunchly support the struggle waged by the peoples of Namibia and South Africa, under the direction respectively of SWAPO and the African National Congress, against the barbaric domination imposed by colonialism and by the policy of apartheid carried out by the South African racists and for their right to true self-determination and independence. The victories of the people of Zimbabwe and of other southern African peoples cannot be dissociated from the support of the frontline countries, the OAU and the peoples of the world. We firmly support the fraternal peoples of Angola and Mozambique in their struggle to safeguard their independence, their sovereignty and their territorial integrity against the manoeuvres and acts of aggression of the South African colonialists. The struggle waged by the people and the Government of the Sahraoui Arab Democratic Republic, under the leadership of the POLISARIO" Front, for the realization of their fundamental national rights, has always had the sympathy and warm support of the Vietnamese people.
106.	As in other regions of the world, the policy of aggression, intervention and threat of the use of force on the part of imperialism, in collusion with international reaction, constitutes the most dangerous threat to national independence, peace and stability in Central America and in the Caribbean region.
107.	The Vietnamese people remain at the side of the fraternal Cuban people in their struggle against the hostile policy, the economic blockade and the military threats of American imperialism and international reaction. We demand that the United States of America restore to Cuba the naval base of Guantanamo, which it occupies illegally.
108.	We are delighted with the important achievements of the peoples and the Governments of Nicaragua and Grenada in strengthening their national independence and rebuilding their countries. Equally, we staunchly support the struggle of the people of Panama to exercise total sovereignty over the Canal Zone; that of the people of Jamaica against imperialistic attempts at subversion and intervention; that of the Chilean people against the Pinochet Fascist junta; and that of the peoples of Puerto Rico and Belize against imperialist domination and for their right to self-determination and independence.
109.	In particular, the Vietnamese people would like to express its solidarity with the struggle of the people and the Revolutionary Democratic Front of El Salvador against the Fascist regime of the military clique in power and against the threat of imperialist intervention, and for their right to live in freedom and independence and to decide their own destiny.
110.	The independence of the peoples of Asia, Africa and Latin America will not be strengthened if these peoples, having thrown off the yoke of colonialism, do not regain their right to be masters of their own natural resources. It is regrettable that, because of the intransigent policy of the imperialist countries negotiations on world economic questions have not so far produced any tangible result. The Vietnamese people is determined to make its contribution to the struggle of the peoples in the developing countries to do away with all forms of colonialist and neo-colonialist exploitation, to achieve sovereignty over their natural resources and to eliminate all forms of discrimination and all inequality, in order to promote a new type of just and equitable international economic relations.
111.	In this year of the thirty-fifth anniversary of the founding of the United Nations and the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, we are happy to note that despite all the manoeuvres by imperialism and reactionary international forces to reverse the course of history, the forces of peace, national independence, democracy, social progress and socialism continue to develop. The nonaligned movement, which embraces the majority of developing countries, is now stronger than ever and has become an indispensable factor in the struggle by the peoples of the world for peace, security and international cooperation. Its voice and its role in the international arena grow ever greater. Many difficulties and obstacles still await us. However, we are setting out with confidence into the 1980s. The Vietnamese people will spare no effort to make its contribution to the common cause of the peoples of the world.
